EXHIBIT 10.4
 
 
On this 15th Day of July, 2013, Andrew Jolley (“Mr. Jolley”) as the sole holder
of the one outstanding unit referred to as the “Limited Partnership Interest” of
Equisource Hotel Fund I, LLP, (the “Company”) redeems and returns such Limited
Partnership Interest to the Company with no further claims to such Limited
Partnership Interest.
 
For consideration already received, Mr. Jolley hereby redeems the Limited
Partnership Interest. The Company may, with no additional liability to the Mr.
Jolley, resell such Limited Partnership Interest in accordance with any and all
offering documents of the Company.
 


/s/ Andrew Jolley                          
Andrew Jolley

 